          Case 4:19-cv-01984-HSG Document 10 Filed 05/16/19 Page 1 of 3



 1   Andrew M. Hutchison (SBN 289315)
     COZEN O’CONNOR
 2   101 Montgomery Street, Suite 1400
     San Francisco, California 94104
 3   Telephone:    415.644.0914
     Facsimile:    415.644.0978
 4   ahutchison@cozen.com
 5   Attorneys for Defendant
     General Nutrition Corporation
 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11

12   CHRISTINA LABAJO, HOWARD CLARK, and                   Case No.: 3:19-cv-01984-HSG
     BERRY SAIZON
13                                                         STIPULATION TO EXTEND TIME TO
                    Plaintiffs,                            RESPOND TO THE COMPLAINT [L.R.
14                                                         6-1(a)]
            vs.
15
     GENERAL NUTRITION CORPORATION and
16   DOES 1-100,

17                  Defendants.

18

19

20          Pursuant to Local Rule 6-1(a), of the United States District Court for the Northern District of

21   California, Plaintiffs Christina Labajo, Howard Clark, and Berry Saizon (collectively, “Plaintiffs”),

22   and Defendant General Nutrition Corporation (“Defendant” or “GNC”) (collectively, the “Parties”),

23   have met and conferred and hereby submit the following Stipulation to extend the time for

24   Defendant to answer or otherwise respond to Plaintiffs’ Complaint.

25                                                RECITALS

26          WHEREAS, on March 12, 2019, Plaintiffs filed a Complaint in the Superior Court of the

27   State of California for the County of San Francisco, Case No. CGC-19-574459;

28

                                                       1
                       STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
           Case 4:19-cv-01984-HSG Document 10 Filed 05/16/19 Page 2 of 3



 1          WHEREAS, on April 12, 2019, Defendant filed a Notice of Removal of Plaintiffs’ lawsuit
 2   pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 [ECF No. 1];
 3          WHEREAS, on April 16, 2019, counsel for the Parties met and conferred and agreed that
 4   Defendant may have an extension of time from April 19, 2019 to May 21, 2019, for Defendant to
 5   answer or otherwise respond to the Complaint;
 6          WHEREAS, on April 17, 2017, counsel for the Parties filed a Stipulation to Extend Time to
 7   Respond to the Complaint that extended the time for Defendant to answer or otherwise respond to
 8   the Complaint [ECF No. 9];
 9          WHEREAS, since the entry of the Stipulation, counsel for the Parties have met and conferred
10   regarding various issues in the case;
11          WHEREAS, on May 15, 2019, counsel for the Parties met and conferred and agreed that
12   Defendant may have an extension of time from May 21, 2019 to June 11, 2019, for Defendant to
13   answer or otherwise respond to the Complaint;
14          WHEREAS, this is Defendant’s second extension of time to respond to the Complaint; and
15          WHEREAS, this Stipulation does not alter the date of any event or any deadline already
16   fixed by Court order.
17                                              STIPULATION
18          Based upon the above recitals, the Parties, through their undersigned counsel, hereby
19   stipulate as follows:
20          1.      The time for Defendant to answer or otherwise respond to Plaintiffs’ Complaint is
21   extended from May 21, 2019 to June 11, 2019.
22

23   Dated: May 16, 2019                     FEINSTEIN DOYLE PAYNE & KRAVEC, LLC

24                                                By:       /s/ Wyatt A. Lison
                                                            Wyatt A. Lison
25                                                          Attorneys for Plaintiffs
                                                            Christina Labajo, Howard Clark, and
26
                                                            Berry Saizon
27

28

                                                        2
                       STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
          Case 4:19-cv-01984-HSG Document 10 Filed 05/16/19 Page 3 of 3



 1   Dated: May 16, 2019            COZEN O’CONNOR
 2                                        By:       /s/ Andrew M. Hutchison
 3                                                  Andrew M. Hutchison
                                                    Attorneys for Defendant
 4                                                  General Nutrition Corporation

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
                    STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
